Case 6:20-mj-00011-KLD Document 2 Filed 12/28/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION
UNITED STATES OF AMERICA MJ 20- } | -H-KLD
Plaintiff,
wi ORDER
JOSHUA DEAN FISH,
Defendant.

 

 

Based on motion of the United States and good cause appearing,

IT IS HEREBY ORDERED that this case and all pleadings in it are
SEALED pending the defendant’s initial appearance.

IT IS FURTHER ORDERED that the U.S. Clerk of Court shall unseal this
case following the defendant’s initial appearance before this Court.

DATED this ay" day of December, 2020.

THLEEN L. DESOTO

United States Magistrate Judge

 
